USCA11 Case: 21-12544    Document: 39-1     Date Filed: 12/29/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-12544
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       SANJAY LAMA,
       a.k.a. Awesome_Jack,


                                                  Defendant-Appellant.
                          ____________________

                 Appeal from the United States District Court
                       for the Middle District of Florida
                 D.C. Docket No. 3:19-cr-00167-MMH-MCR-1
                           ____________________
USCA11 Case: 21-12544     Document: 39-1     Date Filed: 12/29/2022    Page: 2 of 2




       2                      Opinion of the Court               21-12544


       Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.
       PER CURIAM:
              Valarie Linnen, appointed counsel for Sanjay Lama, in this
       direct appeal of Lama’s conviction and sentence, has moved to
       withdraw from further representation of the appellant and filed a
       brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our
       independent review of the entire record reveals that counsel’s as-
       sessment of the relative merit of the appeal is correct. Because in-
       dependent examination of the entire record reveals no arguable is-
       sues of merit, counsel’s motion to withdraw is GRANTED, and
       Lama’s conviction and sentence are AFFIRMED.